United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 12-3216
                     ___________________________

                         United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                         David Jerome Tensley, Jr.

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                 Appeal from United States District Court
               for the Southern District of Iowa - Davenport
                              ____________

                          Submitted: May 24, 2013
                            Filed: May 31, 2013
                               [Unpublished]
                               ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       David Tensley directly appeals the sentence the district court1 imposed after
revoking his supervised release. His counsel has moved to withdraw and has filed a
brief questioning the substantive reasonableness of Tensley’s revocation sentence.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable revocation sentence. See United States v. Miller, 557 F.3d
910, 915-16 (8th Cir. 2009) (discussing standards and procedures for reviewing
district court’s sentencing decision upon revocation of supervised release).
Accordingly, we affirm. We also grant counsel’s motion to withdraw.
                      ______________________________




      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.

                                         -2-